8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 1 of 57 - Page ID # 106




                EXHIBIT A
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 2 of 57 - Page ID # 107



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DOUBLETAP DEFENSE, LLC

      Plaintiff,                                      CIVIL ACTION NO.

vs.                                                   8:18-cv-00492

HORNADY MANUFACTURING CO.

      Defendant.


            SECOND AMENDED COMPLAINT FOR BREACH OF CONTRACT

       COMES NOW Plaintiff DOUBLETAP DEFENSE, LLC (hereinafter “DTD”), by and

through its undersigned attorneys, and brings this action for breach of contract against Defendant

HORNADY MANUFACTURING CO. (hereinafter, “Hornady Mfg.”) and alleges as follows:

                                      INTRODUCTION

       This lawsuit arises out of a failure to honor an indemnity agreement. DTD designed and

produced the DoubleTap Tactical Pistol, which displayed a “DOUBLETAP” trademark. In or

around March 13, 2013, as part of settling a trademark infringement lawsuit brought by Hornady

Mfg., DTD and Hornady Mfg. entered into a trademark assignment and license agreement

whereby DTD assigned all right, title, and interest in the trademark to Hornady Mfg.; for a fee,

Hornady Mfg. licensed the trademark back to DTD; and Hornady Mfg. agreed to indemnify

DTD for its use of the trademark. After events giving rise to an obligation to indemnify DTD

transpired, Hornady Mfg. refused, and continues to refuse, to indemnify DTD per the terms of

their 2013 agreement.
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 3 of 57 - Page ID # 108



                                 JURISDICTION AND VENUE

                                                1.

       Pursuant to 28 U.S.C. § 1332, the Court has subject matter jurisdiction over this dispute

because the plaintiff and the defendant are citizens of different states, and the amount in

controversy in this dispute, exclusive of interest and costs, exceeds seventy-five thousand dollars

and no cents ($75,000.00).

                                                2.

       The Court has jurisdiction over Hornady Mfg., because it is a citizen of the State of

Nebraska with its principal place of business located within the District of Nebraska.

                                                3.

       Pursuant to 28 U.S.C. § 1391(b)(1) and (2), venue is proper in the District of Nebraska,

because Hornady Mfg. conducts business within the geographical boundaries of this district, and

a substantial part of the events or omissions giving rise to DTD’s claims occurred in this district.

                                         THE PARTIES

                                                4.

       DTD is a Georgia domestic limited liability company with its principal office address

located at 8215 Roswell Road, Building 800, Atlanta, Georgia 30350. Marvin Dufner is DTD’s

only member. He is a citizen of the State of Missouri.

                                                5.

       Hornady Mfg. is a Nebraska domestic corporation. It may be served through its president,

Stephen D. Hornady, by a second original at its principal office address located at 3625 Old

Potash Highway, Grand Island, Nebraska 68803.
    8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 4 of 57 - Page ID # 109



                                 FACTUAL BACKGROUND

                        DOUBLETAP DEFENSE AND THE TACTICAL PISTOL

                                               6.

         On December 22, 2010, Central Holding Corporation (“CHC”) filed a trademark

application with the USPTO under Serial No. 85-204480 seeking registration of the trademark

“DOUBLETAP” in connection with firearms— specifically, “pistols” (the “Application”).

                                               7.

         On June 11, 2012, CHC assigned the Application in the mark to Heizer Technologies,

LLC.1

                                               8.

         At, and before, the 2012 SHOT Show, a national firearms tradeshow, DTD used the

DOUBLETAP trademark to promote the forthcoming DoubleTap Tactical Pistol (the “Pistol”) it

intended to manufacture and sell.

                                               9.

         Available in either .45 ACP or 9 mm, and a titanium or aluminum frame, the Pistol

carries two rounds and houses two additional rounds in its integral grips.

                                               10.

         The DOUBLETAP mark (hereinafter referred to as the “Provisional Mark”) is

permanently etched into the Pistol’s barrel and its frame above the grip panel.




1
  Heizer Technologies, LLC changed its name to Double Tap Defense, LLC on November 19,
2012. Double Tap Defense, LLC, in turn, changed its name to DoubleTap Defense, LLC on
December 6, 2012 (eliminating the space between “Double” and “Tap”). For clarity and ease of
reading, the complaint will refer to each of these entities as DTD irrespective of date and time.
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 5 of 57 - Page ID # 110



                           CERTAIN OTHER COMPETING TRADEMARKS

                                               11.

       Hornady Mfg. is a manufacturer of, among other things, bullets and ammunition for

sportsmen, law enforcement personnel, and military professionals.

                                               12.

       As part of Hornday Mfg.’s Law Enforcement Performance Group’s line of products, it

markets and sells ammunition bearing its registered TAP mark. Hornady Mfg. has sold various

products under this mark since 1997.

                                               13.

       Double Tap Ammunition, Inc., a Utah corporation, which was founded in 1992, and has

no affiliation with DTD in any way whatsoever, is a manufacturer of ammunition specializing in

hand-loaded rounds and uncommon calibers. Since at least 2006, its packaging has displayed the

unregistered marks DOUBLETAP (one word) or DOUBLE TAP (two words) (hereinafter

referred to collectively as the “Unregistered Mark”).

                        HORNADY MFG.’S TAP MARK LITIGATION WITH
                          DTD AND DOUBLE TAP AMMUNITION, INC.

                                               14.

       On January 5, 2011, Hornady Mfg. brought suit against Double Tap Ammunition, Inc., in

the United States District Court for the District of Utah, alleging Double Tap Ammunition Inc.’s

use of the Unregistered Mark infringed on Hornady Mfg.’s registered TAP mark in violation of

the Lanham Act.
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 6 of 57 - Page ID # 111



                                              15.

       On June 11, 2012, Hornady Mfg. brought a second suit against DTD, in the United States

District Court for the District of Nebraska, alleging violations of the Lanham Act for DTD’s use

of the Registered Mark claiming that it also infringed on Hornady Mfg.’s TAP mark.

                                              16.

       To resolve its dispute with Hornady Mfg., DTD agreed to assign all right, title, and

interest in the Provisional Mark to Hornady Mfg.; to abandon the Application; and pay Hornady

Mfg. a $25,000 license fee, along with other good and valuable consideration, in exchange for

which Hornady Mfg. agreed to license the Provisional Mark back to DTD. See “2013 Trademark

Assignment and Licensing Agreement” (the “Agreement”) a true and accurate copy of which is

attached hereto as Exhibit “1.”

                                              17.

       In exchange for the foregoing, Hornady Mfg. also agreed to indemnify and hold harmless

DTD, the licensee:

       FROM AND AGAINST ALL CLAIMS, DEMANDS, LAWSUITS, DAMAGES,
       LIABILITIES, JUDGMENTS, COSTS, AND EXPENSES (INCLUDING
       REASONABLE ATTORNEYS’ FEES) ARISING FROM OR RELATING TO . .
       . LIABILITY RELATED TO TRADEMARK INFRINGEMENT CLAIMS FOR
       [DTD’s] USE OF THE MARKS AS CONTEMPLATED BY THIS
       AGREEMENT.

Exhibit 1 at § 7.
                                              18.

       The 2013 Trademark Assignment and Licensing Agreement defines “Mark” or “Marks”

as “DOUBLETAP, including word, stylized and word design variations thereof.” See Exhibit B

to Exhibit 1.
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 7 of 57 - Page ID # 112



                                              19.

       The 2013 Trademark Assignment and Licensing Agreement also contains a choice of law

provision specifying Nebraska law with respect to the construction of the agreement and disputes

arising out of the agreement.

                                              20.

       On March 6, 2013, both Hornady Mfg. and DTD executed the Agreement. See “March

2013 Counsel Correspondence,” a true and accurate copy of which is attached hereto as Exhibit

“2.”

                                              21.

       Therein, Hornady Mfg., acting through its counsel, reminded DTD, through its counsel,

to file with the Patent and Trademark Office its express abandonment of the Provisional Mark’s

trademark application pursuant to Section 2.2 of the Agreement.

                                              22.

       Subsequent to DTD’s execution of the agreement, counsel for DTD alerted Hornady

Mfg.’s counsel to the existence of at least three businesses using the DOUBLETAP mark and

requested that Hornady Mfg., as licensor, under the 2013 Trademark Assignment and Licensing

Agreement, honor its obligation address possible third party infringement by others who might

claim an interest in the DOUBLETAP mark.

                                              23.

       In response, Hornady Mfg., through its counsel, transmitted at least three cease and desist

letters to possible third party infringers who might claim an interest in the DOUBLETAP mark.
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 8 of 57 - Page ID # 113



                                                 24.

       On March 7, 2013 Hornady Mfg., through its counsel, via certified mail and email,

transmitted a cease and desist letter to DoubleTapDefense.com, which was using the

DOUBLETAP mark to sell firearms-related services, specifically concealed carry classes,

through the foregoing website. See “Letter No. 1,” a true and accurate copy of which is attached

hereto as Exhibit “3.”

                                                 25.

       Hornady Mfg., through its counsel, demanded that DoubleTapDefense.com immediately

cease using the DOUBLETAP mark on its website in connection with the sale of firearms-related

services; disable and surrender the DoubleTapDefense.com domain name; and remove the

DOUBLETAP mark from any and all other websites, marketing materials, and/or other venues

through which DoubleTapDefense.com or any affiliated entity may be offering any firearms-

related products or services for sale. See Exhibit 3.

                                                 26.

       On March 7, 2013 Hornady Mfg., through its counsel, via certified mail and email,

transmitted a cease and desist letter to DoubleTapGuns.com, which was using the DOUBLETAP

mark to sell silencers for a variety of firearms through the foregoing website. See “Letter No. 2,”

a true and accurate copy of which is attached hereto as Exhibit “4.”

                                                 27.

       Hornady Mfg., through its counsel, demanded that DoubleTapGuns.com immediately

cease using the DOUBLETAP mark on its website in connection with the sale of firearms-related

services; disable and surrender the DoubleTapGuns.com domain name; and remove the

DOUBLETAP mark from any and all other websites, marketing materials, and/or other venues
 8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 9 of 57 - Page ID # 114



through which DoubleTapGuns.com or any affiliated entity may be offering any firearms-related

products or services for sale. See Exhibit 4.

                                                 28.

       On March 7, 2013 Hornady Mfg., through its counsel, via certified mail and email,

transmitted a cease and desist letter to Double Tap Holsters, which was using the DOUBLETAP

mark to     sell   custom    holsters and accessories   for firearms through its     website,

DoubleTapFirearms.com. See “Letter No. 3,” a true and accurate copy of which is attached

hereto as Exhibit “5.”

                                                 29.

       Hornady Mfg., through its counsel, demanded that Double Tap Holsters immediately

cease using the DOUBLETAP mark on its website in connection with the sale of firearms-related

services; disable and surrender the DoubleTapFirearms.com domain name; and remove the

DOUBLETAP mark from any and all other websites, marketing materials, and/or other venues

through which DoubleTapFirearms.com or any affiliated entity may be offering any firearms-

related products or services for sale. See Exhibit 5.

                                                 30.

       On March 26, 2013, pursuant to Section 2.2 of the Agreement, DTD (then known as

Heizer Technologies, LLC), filed its “Notice of Express Abandonment” with the Patent and

Trademark Office thereby expressly abandoning its trademark application for the Provisional

Mark. See “Notice of Express Abandonment,” a true and accurate copy of which is attached

hereto as Exhibit “6.”
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 10 of 57 - Page ID # 115



                                               31.

       While the dispute between DTD and Hornady Mfg. resolved itself through the foregoing

agreement and Hornady Mfg.’s performance thereunder, Hornady Mfg.’s dispute with Double

Tap Ammunition, Inc. continued in Utah.

                                               32.

       On April 24, 2013, the United States District Court for the District of Utah denied

Hornady Mfg.’s motion for summary judgment and granted Double Tap Ammunition, Inc.’s

motion for summary judgment. In doing so, the court ruled that Double Tap Ammunition, Inc.’s

Unregistered Mark did not infringe on Hornady Mfg.’s TAP mark.

                                               33.

       Hornady Mfg. appealed the foregoing ruling to the United States Court of Appeals for the

Tenth Circuit, which, on March 19, 2014, affirmed the Utah District Court’s ruling. No appeal

was taken from this proceeding and, the time to appeal this ruling has expired.

                      DOUBLE TAP AMMUNITION, INC.’S CEASE AND DESIST

                                               34.

       On June 9, 2014, counsel for Double Tap Ammunition, Inc. sent a cease and desist letter

to DTD alleging that DTD’s use of the Provisional Mark—licensed from Hornady Mfg.—

infringed on Double Tap Ammunition, Inc.’s Unregistered Mark and was likely to cause

consumer confusion. See “Cease and Desist Letter” a true and accurate copy of which is attached

hereto as Exhibit “7.”

                                               35.

       Double Tap Ammunition, Inc. demanded that DTD cease all use of the Provisional Mark

and/or association of the Provisional Mark in connection with promotional and advertising
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 11 of 57 - Page ID # 116



materials, including websites, for firearms and ammunition. See Exhibit 6. DTD has since ceased

selling the Pistol.

                                              36.

        On June 10, 2014, DTD transmitted via email to Hornady Mfg. and its counsel copies of

the Cease and Desist Letter.

                                              37.

        On June 13, 2014, DTD, through its Georgia counsel, transmitted to Hornady Mfg.’s

Utah counsel, via FederalExpress Overnight, copies of the cease and desist letter and a separate

letter demanding that Hornady Mfg. honor the indemnity and hold harmless provision set forth in

the 2013 Trademark Assignment and Licensing Agreement.

                                              38.

        Hornady Mfg., through its Utah counsel, refused, and continues to refuse, to indemnify,

defend, protect, and hold harmless DTD in connection with the Provisional Mark and Double

Tap Ammunition, Inc.’s demands—such refusal being directed to DTD through its Georgia

counsel.

                                              39.

        At no time whatsoever has Hornady Mfg., or anyone acting on its behalf, demanded or

requested that DTD cause Double Tap Ammunition, Inc., or any other entity or individual, to

assign to Hornady Mfg. all interests claimed in the DOUBLETAP mark as described in the

Agreement and Letters No. 1–3.
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 12 of 57 - Page ID # 117



                                        COUNT I
                                   BREACH OF CONTRACT

                                                40.

       DTD reiterates and re-alleges each of the allegations set forth in Paragraphs 1—37 as if

fully set forth herein verbatim.

                                                41.

       The 2013 Trademark Assignment and Licensing Agreement, attached hereto as Exhibit 1,

is a valid and binding agreement between DTD and Hornady Mfg.

                                                42.

       DTD has complied with each and every one of its obligations under the 2013 Trademark

Assignment and Licensing Agreement.

                                                43.

       All conditions precedent to the bringing of this action have occurred or have otherwise

been waived.

                                                44.

       Hornady Mfg.’s continued refusal to indemnify, defend, protect, and hold harmless DTD

in connection with the DOUBLETAP mark is a material breach of the 2013 Trademark

Assignment and Licensing Agreement.

                                                45.

       As a direct and proximate result of the foregoing breaches of contract, DTD has been

financially harmed in an amount to be proven at trial.

                                                46.

       This financial harm includes damages, both direct and special, which include, but are not

limited to, the cost of unsold inventory; the cost of unused packaging; and lost profits.
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 13 of 57 - Page ID # 118



                                          PRAYER FOR RELIEF

        WHEREFORE, DoubleTap Defense, LLC respectfully requests that this Court:

        (1)      Enter judgment in favor of DoubleTap Defense, LLC as to Count I for Breach of

                 Contract in an amount to be determined at trial.

        (2)      Award DoubleTap Defense, LLC its costs, expenses, and reasonable attorneys’

                 fees incurred in bringing this action; and

        (3)      Award DoubleTap Defense, LLC such other relief that the Court deems just and

                 proper under the circumstances.

        Respectfully submitted, this ____ day of November, 2018.

                                                         KAUFMAN & FORMAN, P.C.


8215 Roswell Road, Building 800                          Robert J. Kaufman
Atlanta, Georgia 30350-6445                              Georgia Bar No. 409197*
T: (770) 390-9200                                        Matthew D. Treco
F: (770) 395-6720                                        Georgia Bar No. 802181*
rjk@kauflaw.net                                          *Admitted Pro Hac Vice
mdt@kauflaw.net
Counsel for Plaintiff




I:\WP\CW\8361-002\Drafts\Amended Complaint - Second\Second Amended Complaint 12Nov18.docx
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 14 of 57 - Page ID # 119



                                CERTIFICATE OF SERVICE

          I hereby certify that on this day, I electronically filed with foregoing SECOND

AMENDED COMPLAINT FOR BREACH OF CONTRACT with the Clerk of Court using

the CM/ECF, which will automatically send email notification of such filing to all counsel of

record.

          This ____ day of November, 2018.

                                               KAUFMAN & FORMAN, P.C.

                                               /s/ Robert J. Kaufman
8215 Roswell Road, Building 800                Robert J. Kaufman
Atlanta, Georgia 30350-6445                    Georgia Bar No. 409197*
T: (770) 390-9200                              Matthew D. Treco
F: (770) 395-6720                              Georgia Bar No. 802181*
rjk@kauflaw.net                                *Admitted Pro Hac Vice
mdt@kauflaw.net
Counsel for Plaintiff
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 15 of 57 - Page ID # 120




        EXHIBIT 1
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 16 of 57 - Page ID # 121
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 17 of 57 - Page ID # 122
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 18 of 57 - Page ID # 123
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 19 of 57 - Page ID # 124
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 20 of 57 - Page ID # 125
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 21 of 57 - Page ID # 126
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 22 of 57 - Page ID # 127
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 23 of 57 - Page ID # 128
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 24 of 57 - Page ID # 129
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 25 of 57 - Page ID # 130
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 26 of 57 - Page ID # 131
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 27 of 57 - Page ID # 132
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 28 of 57 - Page ID # 133




        EXHIBIT 2
        8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 29 of 57 - Page ID # 134

Matthew D. Treco
From:                       Brett Foster [BFoster@hollandhart.com]
Sent:                       Wednesday, March 06, 2013 6:41 PM
To:                         Robert Kaufman
Cc:                         Brian T. McKernan (bmckernan@mcgrathnorth.com)
Subject:                    RE: DoubleTap Defense - Hornady license
Attachments:                2013-03-06 Settlement Agreement with Central Holding and Heizer Technolo....pdf


Thanks, Rob.

Attached is the fully executed agreement. Per the agreement, please make sure that Heizer Technologies files the
express abandonment of the trademark Application with the Patent and Trademark Ofifce. See Section 2.2.

Also, Brian, could you prepare a stipulation of dismissal and proposed order of dismissal of the remaining defendants for
our review?

Best regards,
Brett

From: Robert Kaufman [mailto:rjk@kauflaw.net]
Sent: Wednesday, March 06, 2013 7:30 AM
To: Brett Foster
Cc: Brian T. McKernan (bmckernan@mcgrathnorth.com); Dufner, Marvin; Raymond Kohout
Subject: DoubleTap Defense - Hornady license

Brett,
Attached is my clients’ executed copy of the license Agreement.
Please forward an executed copy from Hornady as these counterparts will establish a fully executed license.
I am Fedexing six signed “originals”.
Kindly have your client sign them and return three for our records.
Lastly, please proceed with the dismissal of the suit.
Let me know if there is anything left to do.
Best regards,
Rob


Robert J. Kaufman
Kaufman, Miller & Forman, P.C.
8215 Roswell Road, Building 800
Atlanta, Georgia 30350
Tel: (770)390-9200
Fax:(770)395-6720
RJK@Kauflaw.net
www.kauflaw.net




                                                            1
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 30 of 57 - Page ID # 135




        EXHIBIT 3
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 31 of 57 - Page ID # 136
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 32 of 57 - Page ID # 137
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 33 of 57 - Page ID # 138
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 34 of 57 - Page ID # 139
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 35 of 57 - Page ID # 140
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 36 of 57 - Page ID # 141
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 37 of 57 - Page ID # 142




        EXHIBIT 4
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 38 of 57 - Page ID # 143
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 39 of 57 - Page ID # 144
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 40 of 57 - Page ID # 145
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 41 of 57 - Page ID # 146
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 42 of 57 - Page ID # 147
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 43 of 57 - Page ID # 148
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 44 of 57 - Page ID # 149




        EXHIBIT 5
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 45 of 57 - Page ID # 150
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 46 of 57 - Page ID # 151
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 47 of 57 - Page ID # 152
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 48 of 57 - Page ID # 153
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 49 of 57 - Page ID # 154
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 50 of 57 - Page ID # 155
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 51 of 57 - Page ID # 156




        EXHIBIT 6
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 52 of 57 - Page ID # 157


                                         Trademark Trial and Appeal Board Electronic Filing System. http://estta.uspto.gov
                                                               ESTTA Tracking number:           ESTTA528912
                                                                             Filing date:         03/26/2013
                   IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                     BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD
  Proceeding       91201430
  Party            Defendant
                   Central Holding Corporation
  Correspondence   ROBERT J KAUFMAN
  Address          KAUFMAN MILLER & FORMAN PC
                   8215 ROSWELL ROAD, BUILDING 800
                   ATLANTA, GA 30350
                   UNITED STATES
                   rjk@kauflaw.net, dlp@kauflaw.net
  Submission       Withdrawal Of Application
  Filer's Name     Robert J. Kaufman
  Filer's e-mail   rjk@kauflaw.net, abk@kauflaw.net, iim@kauflaw.net
  Signature        /Robert J. Kaufman/
  Date             03/26/2013
  Attachments      Express Withdrawal of Application - DOUBLETAP.pdf ( 2 pages )(12155 bytes )
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 53 of 57 - Page ID # 158




            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
              BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD


                                                   )
Hornady Manufacturing Company,                     )
                                                   )
                     Opposer,                      )     Opposition No. 91201430
                                                   )     Serial No. 85,204,480
       v.                                          )     Mark: DOUBLETAP
                                                   )
Central Holding Corporation,                       )
                                                   )
                     Applicant.                    )
                                                   )

                         NOTICE OF EXPRESS ABANDONMENT

       Pursuant to 37 CFR §§ 2.68, Applicant, Heizer Technologies, LLC, as assignee from

Central Holding Corporation, through its counsel, hereby expressly abandons Application Serial

No. 85,204,480.

       Respectfully submitted this 26th day of March, 2013.



                                                     /Robert J. Kaufman/
                                                Robert J. Kaufman
                                                David L. Pardue
                                                KAUFMAN MILLER & FORMAN PC
                                                8215 Roswell Road, Building 800
                                                Atlanta, GA 30350

                                                ATTORNEYS FOR APPLICANT
                                                HEIZER TECHNOLOGIES, LLC
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 54 of 57 - Page ID # 159




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing Notice of Express Abandonment was
served on the 26th day of March, 2013, by first class mail, postage prepaid, on the following:

               Brett L. Foster
               Richard T. Jacson
               222 S. Main, Suite 2200
               Salt Lake City, UT 84101



                                                    /Robert J. Kaufman/__
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 55 of 57 - Page ID # 160




        EXHIBIT 7
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 56 of 57 - Page ID # 161
8:18-cv-00492-LSC-CRZ Doc # 38-1 Filed: 11/14/18 Page 57 of 57 - Page ID # 162
